F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                             October 17, 2005
                                     TENTH CIRCUIT
                                                                               Clerk of Court

 JAMES EARLE,

           Plaintiff-Appellant,
 v.                                                          No. 04-1288
 CITY OF VAIL, a municipality;                        (D.C. No. 01-D-274 (CBS))
 G. MORRISON, Police Chief of Vail,                           (D. Colo.)
 Vail Police Department, in his official
 capacity; DEBORAH ANNIBALI,
 Commander Police Officer of the City
 of Vail; JOE BUSCH, Officer, OFFICER
 HOFFMAN; RUSTY JACOBS, Detective
 Sergeant; MIKE TRINDLE, Detective,
 Police Officers for the City of Vail;
 TOM GRIFFIN, Colorado Bureau of
 Investigation; SCOTT JANSEN, Officer,
 in their individual and official capacities,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT*


Before PORFILIO, ANDERSON, and BALDOCK, Circuit Judges.**


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
                                                                             (continued...)
       The question in this case is whether police officers investigating the scene of an

apparent suicide exceeded the scope of a homeowner’s consent to investigate, thereby

violating the Fourth Amendment. We have carefully reviewed the record, the parties’ briefs,

the district court’s written orders, and the applicable law. We affirm substantially for the

reasons set forth in the district court’s two orders, attached hereto, granting summary

judgment to Defendants.1 When the district court accurately analyzes a case and articulates

sound reasons for its decision, no useful purpose is served by us writing at length.

       AFFIRMED.



                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge




        (...continued)
       **

ordered submitted without oral argument.
       1
         The district court’s first order granted summary judgment to all Defendants
except Tom Griffin. The same order denied Defendant Griffin’s motion to dismiss.
The redacted portions of that attached order address the motion to dismiss and are not
relevant to this appeal. The second order granted summary judgment to Defendant
Griffin.

                                             2